EXHIBIT 10(a) Separation Agreement This Separation Agreement (this "Agreement") dated as of December 5, 2012 (the "Effective Date") is entered into by and between Harsco Corporation, a Delaware corporation (the "Company"), and Stephen J. Schnoor (the "Executive") to set forth the terms and conditions of the Executive's separation from the Company effective December 31, 2012 (the "Separation Date"). WHEREAS, the Executive has been employed by the Company as its Senior Vice President, Chief Financial Officer and Treasurer; WHEREAS, the Executive resigned his positions as Senior Vice President, Chief Financial Officer and Treasurer of the Company, as well as all other officer or director positions held by the Executive with the Company or any of the Company's subsidiaries, as of November 16, 2012 (the "Officer Resignation Date"); WHEREAS, the Executive continues to be, and is expected to remain as, an employee of the Company through the Separation Date, and the Executive and the Company wish to set forth the terms of the Executive's separation with the Company as of the Separation Date; WHEREAS, the Executive wishes to accept the payments described herein and to make the covenants described herein, including a covenant to release the Company from any and all claims concerning his employment. NOW, THEREFORE, in consideration of the mutual agreements and covenants contained herein, the parties agree as follows: 1. SeparationDate.The Executive and the Company hereby agree that the Executive's employment with the Company with respect to all his remaining positions with the Company and its subsidiaries will terminate effective as of the Separation Date. The Executive confirms that he resigned his positions as Senior Vice President, Chief Financial Officer, and Treasurer of the Company, as well as all other officer and director positions held by the Executive with the Company or any of the Company's subsidiaries, as of the Officer
